DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) and under 35 U.S.C. 120 are acknowledged.


Terminal Disclaimer
The terminal disclaimer filed on 2022-08-10 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-12-08 and 2021-06-07 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 19-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Chan et al. (US Pre-Grant Publication No. 20170046638-A1, hereinafter “Chan”) teaches a referral system, wherein assets related to referrals are tracked via customer-specific blockchains for the business associated with the asset.  

Goldstein et al. (US Pre-Grant Publication No. 20170148021-A1, hereinafter “Goldstein”) teaches a centralized digital gateway configured to process transactions of various types.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Chan-Goldstein in combination do not disclose the claimed invention as a whole, as recited in Claim 1, as renumbered.
Although Chan discloses determining a particular blockchain for storing a particular transaction, Chan does not disclose that the determination is made using metadata created from a client request, similar to as argued by applicant in pages 7-13, filed 2020-08-25 in parent application 16020473.  Furthermore, the Examiner notes prior art teachings, such as Goldstein, which teaches distribution of transactions to different services based upon a transaction type; however, the Examiner notes that Goldstein does not disclose the encryption and storage of a payload of applicant’s request in a particular blockchain based upon metadata created from applicant’s request in the manner as claimed.  Further, the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed invention without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436.  The examiner can normally be reached on Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491